189 F.2d 702
Claude R. WALLACE, Appellantv.UNITED STATES of America, Appellee.
No. 10656.
United States Court of Appeals, District of Columbia Circuit.
Argued May 24, 1951.
Decided June 7, 1951.

Appeal from the United States District Court for the District of Columbia
Arthur L. Willcher, Washington, D. C., for appellant. Bernard Shankman, Washington, D. C., also entered an appearance for appellant.
Charles B. Murray, Asst. U. S. Atty., Washington, D. C., with whom George Morris Fay, U. S. Atty., and Joseph M. Howard and Richard M. Roberts, Asst. U. S. Attys., all of Washington, D. C., were on the brief, for appellee.
Before EDGERTON and BAZELON, Circuit Judges, and ARTHUR F. LEDERLE, District Judge sitting by designation.
PER CURIAM.


1
We find no error in the record. The judgment of the District Court is therefore affirmed.